Case 2:20-cv-16396-MCA-MAH Document 16
                                    14 Filed 03/26/21
                                             03/25/21 Page 1
                                                           2 of 3
                                                                4 PageID: 156
                                                                          152




                        26th            March
Case 2:20-cv-16396-MCA-MAH Document 16
                                    14 Filed 03/26/21
                                             03/25/21 Page 2
                                                           3 of 3
                                                                4 PageID: 157
                                                                          153
Case 2:20-cv-16396-MCA-MAH Document 16
                                    14 Filed 03/26/21
                                             03/25/21 Page 3
                                                           4 of 3
                                                                4 PageID: 158
                                                                          154




          March 26, 2021
